Citation Nr: 1342199	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-03 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial compensable rating for erectile dysfunction.

6.  Entitlement to an initial compensable rating for hypertension.

7.  Entitlement to an initial compensable rating for right forearm scar.

8.  Entitlement to an initial compensable rating for left cubital tunnel syndrome.

9.  Entitlement to an initial rating in excess of 10 percent for right shoulder supraspinatus tear status post arthroscopic surgery, right rotator cuff tendonitis, degenerative joint of the acromioclavicular joint, and impingement syndrome.

10.  Entitlement to an initial rating in excess of 10 percent for panic disorder.

11.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine with lumbar myositis and left L5 radiculopathy.

12.  Entitlement to an initial rating in excess of 30 percent for degenerative disc disease of the cervical spine.

13.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 and from June 2004 to September 2008.  He also had periods of service in the United States Army Reserve.

These matters come before the Board of Veterans' Appeals on appeal from November 2008, February 2009, May 2009, and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Additionally, in a December 2008 statement to VA, the Veteran indicated that he should be assigned special monthly compensation based on the loss of use of the creative organ.  As this claim has not been adjudicated by the RO, it is not before the Board; hence, it is referred to the agency of original jurisdiction for appropriate action.

In a November 2009 statement, the Veteran stated that he wished to withdraw his claim of entitlement to an increased rating for his service-connected right shoulder scar.  In light of the Veteran's statements, the Board considers the identified claim to be withdrawn and no longer in appellate status.

The decision below addresses the Veteran's claims for service connection for traumatic brain injury, hearing loss, and a right knee disorder, as well as his claims for increased ratings for his service-connected erectile dysfunction, hypertension, left cubital tunnel syndrome, right shoulder disorder, panic disorder, and degenerative disc disease of the lumbar spine with lumbar myositis and left L5 radiculopathy, as well as degenerative disc disease of the cervical spine.  The remaining claims are addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran does not have chronic residuals of a traumatic brain injury.

2.  The Veteran does not have hearing loss for VA compensation purposes.

3.  The Veteran does not have a chronic right knee disorder.

4.  The Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.

5.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more, or by systolic pressure predominantly 160 or more; he does not have a history or diastolic pressure predominantly 100 or more and does not require continuous medication for control of his hypertension.

6.  The Veteran's left cubital tunnel syndrome is manifested by mild incomplete paralysis that is wholly sensory.

7.  The Veteran's right shoulder supraspinatus tear status post arthroscopic surgery, right rotator cuff tendonitis, degenerative joint of the acromioclavicular joint, and impingement syndrome is manifested by arthritis in the shoulder and complaints of pain with limitation of motion that does not amount to limitation of motion of the arm to shoulder level, even when pain on motion is considered; there is no ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula.

9.  For the period prior to March 27, 2012, the Veteran's service-connected panic disorder was manifested by constricted affect, disturbances of motivation and mood, irritability, isolation, and difficulty in establishing and maintaining effective relationships that approximated occupational and social impairment with reduced reliability and productivity.

10.  From March 27, 2012, the Veteran's service-connected panic disorder has been productive of symptoms that are not severe enough to interfere with occupational and social functioning and that do not require continuous medication.

11.  The Veteran's degenerative disc disease of the lumbar spine with lumbar myositis and left L5 radiculopathy has been manifested by forward flexion of the lumbar spine limited to no worse than 35 degrees with pain on motion; ankylosis of the spine and intervertebral disc syndrome have not been shown. 

12.  The Veteran's degenerative disc disease of the cervical spine has been manifested by flexion of the cervical spine limited to no worse than 15 degrees with pain on motion; ankylosis of the cervical spine and intervertebral disc syndrome have not been shown.

13.  The Veteran's lumbar spine disability has resulted in mild incomplete paralysis of the sciatic nerve (left L5 radiculopathy).


CONCLUSIONS OF LAW

1.  Traumatic brain injury was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Hearing loss was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

3.  A right knee disorder was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522 (2013).

5.  The criteria for entitlement to an initial compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

6.  The criteria for an initial 10 percent rating for left cubital tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2013).

7.  The criteria for an initial rating in excess of 10 percent for right shoulder supraspinatus tear status post arthroscopic surgery, right rotator cuff tendonitis, degenerative joint of the acromioclavicular joint, and impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 (2013).

9.  For the period prior to March 27, 2012, the criteria for an initial disability rating of 50 percent for the Veteran's service-connected panic disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9412 (2013).

10.  From March 27, 2012, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected panic disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9412 (2013).

11.  The criteria for an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine with lumbar myositis and left L5 radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2013).

12.  The criteria for an initial rating in excess of 30 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2013).

13.  The criteria for a separate 10 percent disability evaluation for left L5 radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5243, 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in April 2008, February 2009, April 2009, May 2009, and September 2010.  See id.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's claims for increase, in April 2008, the Veteran was issued VCAA notice pertaining to his underlying service connection claims.  Since the appellate issue in this case (entitlement to assignment of higher initial ratings) is a downstream issue from that of service connection (for which the April 2008 VCAA letter was duly sent), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, in April 2008, notice was issued to the Veteran pertaining to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from VA and private treatment providers.  Records of the Veteran's award of benefits from the Social Security Administration (SSA) have also been associated with the claims file.  The evidence of record also contains VA examinations conducted in September 2008, February 2009, April 2009, June 2011, July 2011, and March 2012.  The Board finds that the February 2009 VA examination reports are thorough and contain sufficient information to adjudicate the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

Criteria & Analysis

A.  Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, if certain diseases, such as arthritis or organic diseases of the nervous system like hearing loss, become manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The Veteran asserts that he has a traumatic brain injury, right knee disorder, and hearing loss that are related to his time in service.  In particular, the Veteran has contended on multiple occasions that each of these claimed disorders began while he was serving on active duty.

Relevant evidence of record consists of the Veteran's service treatment records and VA examinations conducted in September 2008, February 2009, July 2011, and March 2012, as well as records of treatment the Veteran has received from both private and VA treatment providers.  The Veteran's service treatment records are silent as to any complaints of or treatment for problems with hearing or traumatic brain injury; to the contrary, the only injury the Veteran reported occurred when he was 11 years old.  He was noted to have no sequelae from that event.  Further, the Veteran's service treatment records note that he experienced a right knee sprain in October 2002, with a medial meniscus tear and subsequent arthroscopic surgery recorded in March 2004.  He was assigned profiles for his right knee in March 2004, September 2005, and May 2006.  However, his separation documents, including the March 2008 Medical Board processing forms that found him physically unfit for service, noted no disorders of or complaints with the right knee.

Report of the September 2008 VA examination reflects the examiner's findings that the Veteran displayed full range of motion of the right knee, with no instability noted and no diagnosis assigned.  At a February 2009 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
30
LEFT
20
25
25
30
30

Speech recognition ability was 100 percent in the ears bilaterally.  Similar findings were made at the July 2011 VA audiological examination.  In addition, at a March 2012 psychiatric examination, the examiner specifically found that the Veteran had not experienced a traumatic brain injury and had no residuals of any such claimed injury.  

Records of the Veteran's ongoing treatment with VA providers indicate that he has been prescribed hearing aids; however, there is no audiogram of record reflecting a hearing loss for VA compensation purposes.  In addition, at a January 2009 treatment visit, the Veteran specifically denied experiencing any traumatic brain injury during service, and his screen for traumatic brain injury was negative.  His post-service treatment records are silent as to any complaints of or treatment for any problems with his right knee.  Similarly, the Veteran's records from his SSA award are silent as to any findings concerning the Veteran's hearing, right knee, or any traumatic brain injury.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has traumatic brain injury, right knee disorder, or hearing loss for VA compensation purposes.  In that connection, the Board notes, first, that the Veteran's service treatment records are silent as to any complaints or diagnoses of any head injury or hearing loss.  Further, although he was noted to have sprained his right knee in 2002, with right knee surgery in 2004 and profiles in 2005 and 2006, no ongoing problems were documented following the 2006 profile, and no problems were noted with the knee at his March 2008 Medical Board proceedings.  Post-service treatment records are similarly silent as to any complaints of right knee problems.  

In this case, the evidence establishes that the Veteran has not been diagnosed with any chronic traumatic brain injury, right knee disorder, or hearing loss for VA compensation purposes.  The Board finds that there is no evidence that the Veteran currently experiences any traumatic brain injury, right knee disorder, or hearing loss for VA compensation purposes that can be related to active service.  In the absence of proof of a current  traumatic brain injury, right knee disorder, or hearing loss, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a current traumatic brain injury, right knee disorder, or hearing loss for VA compensation purposes, the Board must conclude that the Veteran does not currently suffer from any such disabilities.  Without competent evidence of a current traumatic brain injury, right knee disorder, or hearing loss for VA compensation purposes due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board has considered the Veteran's contention that he has traumatic brain injury, right knee disorder, and hearing loss that are related to service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In the instant case, the Board finds that the question of whether the Veteran has traumatic brain injury, right knee disorder, or hearing loss for VA compensation purposes to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the cause of his symptoms and the existence and diagnosis of underlying disability little probative value, as they are not competent.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service experiences and a claimed diagnosis of hearing loss, traumatic brain injury, and a right knee disorder.  In contrast, the VA examiners, who are medical professionals, each took into consideration all the relevant facts in providing their opinions, to include the Veteran's contentions.  Importantly, the Board notes that the September 2008, February 2009, July 2011, and March 2012 opinions are uncontradicted by any other medical evidence of record in finding that the Veteran does not currently experience traumatic brain injury, a right knee disorder, or 
hearing loss for VA compensation purposes.  Therefore, the Board accords greater probative weight to the VA examiners' opinions rather than to the Veteran's statements on the matter.

With regard to assessing the credibility and competency of the statements offered by the Veteran and his family members, while they are competent to describe his symptoms (i.e., that is, symptoms capable of lay observation), diagnosing a disorder such as a traumatic brain injury, right knee disorder, or hearing loss is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, none of the VA examiners found the Veteran to experience a current traumatic brain injury, right knee disorder, or hearing loss for VA purposes under 38 C.F.R. § 3.385.  The Board accepts the opinions of the VA examiners that the Veteran does not experience a current acquired traumatic brain injury, right knee disorder, or hearing loss for VA compensation purposes as being the most probative medical evidence on the subject, as the opinions are based on a thorough review of all historical records and a thorough examination, and the reports contains detailed rationale for the examiners' conclusions that the Veteran does not have a current traumatic brain injury, right knee disorder, or hearing loss.  The Board finds compelling, as noted above, the fact that these opinions are not contradicted by any medical evidence of record.

As discussed, the September 2008, February 2009, July 2011, and March 2012 examination reports are negative for objective findings of any traumatic brain injury, right knee disorder, or hearing loss for VA compensation purposes.  The Veteran's contentions of chronic disabilities are outweighed by the objective-and uncontradicted-clinical findings and conclusions made by medical professionals.  Absent a showing of traumatic brain injury, right knee disorder, or hearing loss pathology, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for traumatic brain injury, right knee disorder, and hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for traumatic brain injury, hearing loss, and a right knee disorder.  As such, that doctrine is not applicable in the instant appeal, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability. 

Relevant evidence of record consists of VA examinations conducted in September 2008, April 2009, June 2011, and March 2012, as well as records of treatment the Veteran has received from both private and VA treatment providers.  The September 2008 VA examination reflects that the Veteran reported taking medication to treat his hypertension.  Testing of the Veteran's blood pressure returned readings of 132/88, 132/89, and 135/95.  He also complained of pain in his right shoulder that persisted after his 2007 rotator cuff surgery and was increased by raising the arm over his head, carrying anything in the right hand, or engaging in repetitive motion in the right arm.  The examiner noted that the Veteran was right-handed and found his range of motion in the right shoulder to be abduction to 118 degrees, with pain beginning at 90 degrees; flexion to 138 degrees, with pain beginning at 90 degrees; external rotation to 50 degrees; and internal rotation to 45 degrees.  Muscle strength was normal.  Tenderness to palpation at the right shoulder was noted, but no instability or ankylosis was noted.  The examiner diagnosed the Veteran with a right shoulder supraspinatus tear status post arthroscopic repair, right shoulder rotator cuff tendinitis, degenerative joint disease in the acromioclavicular joint, and impingement syndrome.  During genitourinary examination, the Veteran stated that he experienced "loss of erectile potency" and had been taking medication to address the problem.  He also complained of pain and numbness in his left hand that radiated to the elbow.  The examination revealed complaints of testicular pain, urinary symptoms of hesitancy or difficulty starting stream, weak or intermittent stream, dribbling, and straining to urinate.  The Veteran also complained of erectile dysfunction, but no penile deformity was noted.  

VA examination of the Veteran's cervical and lumbar spine conducted in September 2008 revealed that the Veteran complained of constant neck and low back pain that radiated to his right shoulder and buttocks.  He also stated that he experienced a burning sensation of both lower extremities from his knees down to his feet.  He reported that forward bending increased his pain and that decreased bending and ambulation occurred during flare-ups.  He reported being able to walk five to ten minutes before pain increased in his low back.  He stated that he was unable to exercise and occasionally needed help bathing and doing chores.  Physical examination found normal gait and posture, with forward flexion of the cervical spine to 45 degrees, with pain at 40 degrees.  Range of motion of the Veteran's lumbar spine was found to be flexion to 90 degrees, with pain at 55 degrees.  No additional limitations were noted on repetitive-motion testing.  Tenderness to palpation and spasm of the cervical and lumbar paravertebral muscles was observed, although no ankylosis was found.  Neurological examination of the lower extremities was normal, although the examiner noted that an October 2007 MRI study had diagnosed left L5 radiculopathy.  The examiner diagnosed the Veteran with degenerative disc disease of the cervical and lumbar spine, cervical and lumbar myositis, and left L5 radiculopathy.  No intervertebral disc syndrome was noted.

The Veteran also underwent neurological examination in September 2008.  At that time, he was diagnosed with left cubital tunnel syndrome following an initial complaint of pain and numbness in the left arm with cramps and dysesthesias.  Muscle strength and sensory testing of the left upper extremity were both normal, as were deep tendon reflexes.  He also again complained of burning of the soles of his feet.  Physical examination found the Veteran's lower extremities to have normal muscle strength, reflexes, and muscle tone, with no motor function impairment, although decreased sensation was noted in the lower extremities bilaterally.  The examiner diagnosed the Veteran with left L5 radiculopathy, based on the October 2007 MRI study.  The Veteran underwent additional neurological examination in June 2011.  At that time, he stated that the numbness and tingling in his left upper extremity had "decreased."  Physical examination showed normal reflexes, normal sensory evaluation, and a normal motor examination.  

Report of the April 2009 hypertension examination reflects that the Veteran was found to have blood pressure of 120/90.  Heart sounds, x-rays, and other radiological evaluation were normal, and the Veteran was diagnosed with hypertension for which he took daily medication.  Similarly, at the Veteran's March 2012 VA hypertension examination, he was found to have blood pressure readings of 126/79, 124/73, and 119/80.  At that time, he reported that he had discontinued taking blood pressure medication over a year prior.  The examiner noted that the Veteran did not have a history of a diastolic blood pressure evaluation predominantly 100 or higher.  

The Veteran also underwent examination of his right shoulder in March 2012.  At that time, the Veteran complained that he experienced flare-ups that rendered him unable to move his arm above the level of his chest.  However, on range-of-motion testing, the Veteran's flexion of the right shoulder was noted to be to 140 degrees, with pain beginning at 95 degrees, and his abduction of the right shoulder was noted to be to 130 degrees, with pain beginning at 95 degrees.  No pain on palpation, guarding, or muscle spasms were noted.  Muscle strength was normal, and no ankylosis, instability, or recurrent dislocation or subluxation was found.  Similarly, the examiner found no impairment of the clavicle or scapula.

Report of the Veteran's March 2012 VA examination of his cervical and lumbar spine reflects that the Veteran complained of pain in his neck and low back, with flare-ups that rendered him unable to work.  Range of motion testing revealed forward flexion of 35 degrees in the lumbar spine, with pain at 15 degrees, and forward flexion of 15 degrees in the cervical spine, with pain at 5 degrees.  No additional limitation was noted on repetitive motion testing, although the examiners noted the Veteran's functional loss in the lumbar and cervical spine due to reduced movement and pain on motion.  Tenderness to palpation was also noted, as well as spasm in the cervical paravertebral muscles.  The examiners diagnosed the Veteran with degenerative disc disease of the lumbar spine, lumbar myositis, and left L5 radiculopathy, as well as degenerative changes in the cervical spine and cervical myositis.  He was noted to have decreased sensation in the left foot and toes, as well as mild paresthesias and a positive straight-leg raise test on the left.  His left muscle strength and reflexes were also noted to be decreased, and he was diagnosed with mild left L5 radiculopathy.  However, the examiner specifically found the Veteran not to experience intervertebral disc syndrome of the lumbar or cervical spine.  

Records of the Veteran's ongoing VA treatment reflect that his blood pressure was 129/75 in October 2008 and 126/82 in February 2009.  In June 2009, the Veteran's blood pressure was read as 127/80, and in September 2009 as 138/89.  At a December 2009 treatment visit, the Veteran's blood pressure was 114/75.  The VA treatment records are silent as to any complaints of problems with the Veteran's left upper extremity or right shoulder.  MRI study of the Veteran's lumbar spine conducted in January 2009 revealed degenerative changes and spinal stenosis.  Hi lumbar flexion was noted to be "very limited ... due to pain," although no measurements were performed.  He was seen on multiple occasions in 2009 for complaints of low back pain, which was attributed to spinal stenosis.  At a neurological consult in December 2009, the Veteran complained of pain in his neck and low back.  Results of an MRI study conducted in November 2009 were reported, which revealed multilevel degenerative changes in the cervical spine.  The Veteran was privately evaluated for his SSA claim in October 2008; at that time, neurological evaluation was normal, although he complained of low back pain and was noted to have flexion of the lumbar spine limited to 50 degrees and of the cervical spine limited to 45 degrees.  Similarly, a private nerve conduction study conducted in January 2009 found no peripheral neuropathy in the lower extremities.  

The Veteran first underwent VA psychiatric examination in September 2008.  At that time, he reported being married with three adult children but stated that his relationship with his wife was strained.  He reported being social with his family and his neighbors.  He complained of depression and panic attacks two to three times per week, as well as "severe" trouble sleeping and anxiety.  His affect was noted to be constricted, with a "confused" mood.  The Veteran was oriented, with unremarkable thought processes and no hallucinations, suicidal or homicidal ideations, or delusions.  The examiner diagnosed the Veteran with panic disorder with depressive features and assigned a Global Assessment of Functioning (GAF) score of 60.  The examiner further opined that the disorder was adequately controlled by medication and did not affect the Veteran's occupational or social functioning.

The Veteran again underwent VA examination in March 2012.  At that time, he reported that he was living alone following his divorce and stated that he had been working at the San Juan VA center since June 2011.  He stated that he wished to return to college to complete a computer science degree.  No symptoms were reported, and the examiner found the Veteran to be in a "good mood," reporting that he felt "calm" following the finalizing of his divorce.  He stated that he was very involved in church activities and learning to play music.  The examiner found the Veteran to be in "total remission" and concluded that his symptoms caused no limitation in occupational or social functioning.  She assigned a GAF score of 75.  

The Veteran has also received ongoing VA psychiatric treatment.  At an October 2008 visit, he was noted to complain of anxiety and decreased concentration, as well as occasional nightmares and thoughts of suicide.  At that time, he denied hallucinations and delusions and was noted to have fair insight and judgment.  His GAF score was assessed at 50.  At VA outpatient treatment visits in November 2008, the Veteran was noted to have a history of anxiety and depression and reported that he had been feeling "sad and anxious" and having some difficulties in his marriage.  He also complained of decreased concentration and memory problems.  Following outpatient treatment in December 2008, he was noted to have an improved mood and was assessed a GAF score of 65.  At an August 2009 treatment visit, the Veteran was noted to have a mildly depressed mood and to display coherent, logical thought processes.  His affect was noted as constricted, and a GAF score of 65 was assigned.  

However, in September 2009, the Veteran was hospitalized for four days following an incident with another Veteran in which he became violent and feared "losing control."  He was admitted with a GAF score of 20 on September 22, 2009.  At that time, he stated that he had experienced increased anxiety, irritability, and isolation, as well as crying spells, panic attacks, problems with sleep, and intermittent suicidal ideation with plan.  At a follow-up evaluation the next day, the Veteran was noted to have a depressed mood, but no suicidal or homicidal ideation was noted at the time, and his GAF score was noted to have improved to 35.  At his discharge evaluation on September 25, 2009, the Veteran was noted to have a "brighter affect," as well as to display increased tolerance and self-control.  His mood was again noted to be anxious, with a congruent affect, but no psychomotor or thought abnormalities were noted, and the Veteran was specifically noted not to have any ideas of self harm or homicidal ideation.  

Following the hospitalization, the Veteran sought outpatient psychiatric treatment with VA providers.  At a follow-up visit in October 2009, the Veteran was noted to be "cooperative and communicative" and to have good family support from his wife and sons, although some marital conflict was noted.  He was diagnosed with a depressive disorder and assigned a GAF score of 55 at the time.  At a later follow-up visit in October 2009, the Veteran reported that he was "doing well" and enjoying recreational therapy and being involved with church activities.  He denied experiencing any "mood symptoms" and was noted to have a mildly depressed mood, with a constricted affect.  No abnormalities in thought processes, perception, or orientation were noted.  His GAF score was 60.  At a later treatment visit in September 2010, the Veteran reported that he had separated from his wife.  His concentration and memory were noted to be normal, and no hallucinations, delusions, or suicidal or homicidal ideation was noted.  The Veteran did not display any blunted or flat mood and reported that he did not feel depressed or anxious, reporting that he had '"found refuge" in his church activities.  Similarly, at a February 2011 psychiatric treatment visit, the Veteran reported that he was physically active, had taken up the guitar, and was active in his church.  No problems with thought, perception, memory, or orientation were noted, and the mood was noted as only mildly depressed, with a constricted affect.  He was diagnosed with depressive disorder in remission and assigned a GAF score of 70.  

Regarding the Veteran's erectile dysfunction, the Board notes that the disorder (impotence) is rated analogously under 38 C.F.R. § 4.115b, Diagnostic Code 7522 for deformity of the penis with erectile dysfunction.  A 20 percent evaluation is the only rating assignable under this Diagnostic Code.  As noted above, the Veteran is in receipt of a noncompensable evaluation for erectile dysfunction.  In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2013).  As the rating criteria reflect, the Veteran must have penile deformity to warrant a compensable rating, i.e., 20 percent.  Indeed, the provisions of Diagnostic Code 7522 contemplate that a 20 percent rating will not be assigned without a deformity that is accompanied by loss of erectile power.  Loss of erectile power alone does not suffice for the award of the compensable schedular rating.  Here, the medical evidence of record does not reflect any clinical finding of penile deformity.  Furthermore, the Board does not find that the clinical evidence demonstrates that service-connected disability was caused by or includes removal of half or more of the penis (Diagnostic Code 7520), removal of the glans penis (Diagnostic Code 7521), or absence or atrophy of testis (Diagnostic Codes 7523, 7524).  Consequently, the Board must conclude that the Veteran's erectile dysfunction is properly evaluated as a noncompensable disability under the schedular criteria.

Regarding the Veteran's hypertension, the Board notes that the disorder is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Such diagnostic code provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The Veteran's hypertension is rated noncompensably disabling, as his diagnosed hypertension has not manifested with a diastolic pressure of 100 or higher that has required continuous medication for control.  In particular, although the Veteran was noted in the past to have used medication to control his hypertension, he reported in March 2012 that he was no longer using medication.  Further, the March 2012 VA examiner found that he had not at any time had a diastolic pressure above 100.  The Veteran's medical history and multiple blood-pressure readings support this finding; at no time during the appeal period has the Veteran's diastolic pressure been 100 or higher.  Thus, based on the medical evidence of record, no blood pressure readings show diastolic pressure of 110 or more, or systolic pressure of 200 or more.  Further, his medical history does not reveal that he has a history of diastolic pressure of at least 100, and he is not currently using continuous medication to control the disorder.  Thus, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, as contemplated by a 10 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, there is no support for an increased rating over any portion of the appeal period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Regarding the Veteran's left cubital tunnel syndrome, the ulnar nerve is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Under Diagnostic Code 8516, a 10 percent rating is for application for incomplete paralysis of any extremity when "mild."  "Moderate" incomplete paralysis of the ulnar nerve warrants a 20 percent rating for the minor extremity and 30 percent for the major extremity; and "severe" incomplete paralysis warrants a 30 percent rating for the minor extremity and 40 percent for the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The Board finds that the evidence supports a disability rating of 10 percent for mild incomplete paralysis of the ulnar nerve of the left upper extremity, effective September 6, 2008, which is the date following the Veteran's separation from active service.  See 38 C.F.R. § 3.400.  Such rating is assigned based on the Veteran's ongoing complaints of experiencing numbness and tingling in his left upper extremity from his hand up to the elbow.  A 10 percent disability rating is warranted for such ulnar symptomatology.  As such ulnar nerve symptomatology is wholly sensory, such findings support only a characterization of mild sensory loss; thus, a 20 percent disability rating is not warranted for incomplete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.

Turning to an evaluation of the Veteran's claim for an initial disability rating in excess of 10 percent for his right shoulder disorder, the Board notes that under Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or for nonunion of the clavicle or scapula without loose movement.  A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  The Diagnostic Code also allows for rating on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).  Similarly, under Diagnostic Code 5201, governing limitation of motion of the arm, limitation of motion to shoulder level warrants a 20 percent evaluation.  Limitation of motion of the major arm midway between the side and the shoulder (i.e., 45 degrees) warrants a 30 percent evaluation.  A 40 percent evaluation requires limitation of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).  Ranges of motion for the shoulder are provided in 38 C.F.R. § 4.71, Plate I.  Normal flexion and abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.

In this case, the Board has taken into consideration the Veteran's complaints of pain on motion as demonstrated at his December 2003 and August 2010 examinations, but nevertheless finds that no more than the 10 percent disability rating initially assigned is warranted for the disability.  This is so because although the Veteran has complained of limitation of motion due to his right shoulder disability, he has not been found to have limitation of motion of the arm to shoulder level to warrant a higher rating or for the disorder.  To the contrary, his forward elevation and abduction have been shown to be no worse than 95 degrees even when pain on motion is considered, as recorded at the March 2012 VA examination.  Thus, even when viewed in the light most favorable to the Veteran, the evidence does not reflect limitation of motion of the right shoulder to shoulder level (90 degrees of forward elevation or abduction), which would warrant a higher rating under Diagnostic Code 5201.  Further, both the September 2008 and March 2012 VA examiners noted that there was no additional pain or limitation of motion as a result of repetitive motion.  Thus, the Board finds that the 10 percent rating initially assigned contemplates the factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  As the 10 percent rating has been assigned for the entire period of the claim, a higher schedular rating is not warranted for limited motion.  (A 10 percent rating assigned under Diagnostic Code 5003 contemplates arthritic involvement of 2 or more major joints that does not rise to a compensable level under the range-of-motion codes.  In order to assign a 20 percent rating, there must be x-ray involvement of both joints with occasional incapacitating episodes, which has not been shown here.)

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected right shoulder supraspinatus tear status post arthroscopic surgery, right rotator cuff tendonitis, degenerative joint of the acromioclavicular joint, and impingement syndrome.  In this case, although there is radiological evidence of degenerative changes (arthritis) of the right shoulder, the Veteran is being rated for limitation of motion of his shoulder associated with such degenerative changes as required by regulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Similarly, the Board also notes that there is no evidence that the Veteran experiences disability comparable to ankylosis to warrant a higher disability rating under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  There is further no evidence that the Veteran has experienced impairments of the humerus, such as malunion, recurrent dislocation, fibrous union, or nonunion of the joint or loss of head of the humerus, rendering rating under Diagnostic Code 5202 inappropriate.  Similarly, there is no evidence that the Veteran has experienced dislocation, malunion, or nonunion of the clavicle or scapula to warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Board acknowledges that the Veteran has complained of painful motion.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's shoulder function is contemplated in the 10 percent rating initially assigned.  Therefore, the Board finds that an initial rating in excess of 10 percent based on additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is not warranted under the rating criteria.

In sum, the evidence of record shows that, for the entirety of the appellate period, an initial rating in excess of the currently assigned 10 percent for the Veteran's right shoulder supraspinatus tear status post arthroscopic surgery, right rotator cuff tendonitis, degenerative joint of the acromioclavicular joint, and impingement syndrome is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5200-5203.

The Veteran's panic disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9412 (2013).  Under the General Rating Formula For Mental Disorders, to include panic disorder, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

Here, following its review of the medical evidence of record, the Board finds that, for the period prior to March 27, 2012, the Veteran's service-connected panic disorder warranted an initial rating of 50 percent.  This is so because the evidence from the VA examination and the Veteran's VA treatment reflected that, for the period prior to March 27, 2012, his panic disorder more nearly approximated a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to constricted affect, disturbances of motivation and mood,  irritability, isolation, and difficulty in establishing and maintaining effective relationships that approximated occupational and social impairment with reduced reliability and productivity.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board finds particularly persuasive the VA examiner's findings in September 2008, as well as his ongoing VA treatment for psychiatric complaints for the period prior to March 27, 2012.  

In particular, the Board notes that that during the period prior to March 27, 2012, the Veteran experienced symptoms of isolation, decreased interest and concentration, and detachment from others, as well as a constricted affect, irritability, and difficulty in establishing and maintaining effective relationships.  These findings were echoed by the Veteran's September 2008 VA examiner and his VA treatment providers, who have noted on multiple occasions, including at treatment visits in October 2008 and October 2009, and at his September 2009 inpatient hospitalization, that the Veteran experienced panic attacks, depression, suicidal thoughts, and decreased sleep and concentration, as well as a constricted affect and depressed mood.  However, at these treatment visits he was also noted to have friends and a good relationship with his children and grandchildren, as well as a strong involvement with his church, although he reported on multiple occasions that his relationship with his wife was strained.  The Board finds that these symptoms more closely approximated occupational and social impairment with reduced reliability and productivity to warrant an initial 50 percent rating for the period prior to March 27, 2012.

However, for the period from March 27, 2012, the Board finds that the Veteran's service-connected panic disorder warrants a disability rating of no more than the 10 percent currently assigned.  In so concluding, the Board finds persuasive the March 27, 2012, VA psychologist's report of examination, in which the examiner found the Veteran to have no symptoms of a psychiatric disorder.  Specifically, no irritability, depressed mood, constricted affect, panic attacks, or chronic sleep impairment due to his service-connected panic disorder was noted.  Further, the March 27, 2012, VA examiner noted that the Veteran stated he was feeling "calm" and displayed a "good mood."  The Veteran reported that he was doing much better following the divorce from his wife, which led him to an increased involvement with his church.  The September 2005 VA examiner found the Veteran to be in "total remission of symptoms" of his panic disorder.  The examiner specifically concluded that the Veteran's symptoms were not severe enough to require continuous medication or to interfere with occupational or social functioning.  The Board notes that these documented symptoms more closely align with the criteria for a 10 percent disability rating, discussed above.  From March 27, 2012, the Veteran has not experienced any symptom contemplated by the criteria for higher ratings, such as the criteria for a 30 percent rating or higher, due to his service-connected panic disorder.  To the contrary, the VA examiner found the Veteran's panic disorder to be in "total remission" at the March 27, 2012, examination.

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that, for the period prior to March 27, 2012, the Veteran's panic disorder was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  However, the Board finds that, for the period from March 27, 2012, the Veteran's panic disorder has been manifested by a psychiatric disorder with symptoms not severe enough to interfere with occupational and social functioning and that does not require continuous medication.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9412.  

The Board has considered, but does not find, that the Veteran has warranted a rating of 70 percent at any time during the appeal period.  In so finding, the Board notes that there is no evidence that the Veteran has problems tantamount to obsessive or ritualistic behavior that interfered with his routine activities.  There is, further, no evidence that the Veteran has at any time displayed stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  To the contrary, the Veteran has regularly denied experiencing delusions, hallucinations, or any other psychotic symptoms.  Further, the Veteran has consistently been found able to perform activities of daily living.  These are the sort of things that strongly suggest that he has not experienced deficiencies in most areas as is required for a 70 percent rating at any time during the appeal period.  In particular, the Board notes that the Veteran has not been found to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, at any time during the appeal period.  He is not deficient in most areas.  His speech is not illogical, obscure, or irrelevant; he does not experience near-continuous panic or depression.  In reaching this conclusion, the Board acknowledges that there is some evidence of occupational and social impairment for the period prior to March 27, 2012.  Nevertheless, the Veteran has repeatedly reported that he has strong relationships with his children and grandchildren, as well as with neighbors with whom he enjoys socializing.  He has also repeatedly stated that he is very active in his church.  As discussed above, the Veteran has at no time exhibited gross impairment of thought processes.  Also, he is able to communicate without speech problems.  Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptoms have most closely approximated those required for a 70 percent rating at any time during the appeal period.

The Board has also has considered but does not find that the Veteran's panic disorder has caused total social and occupational impairment; thus, it does not more nearly approximate a 100 percent disability rating under 38 C.F.R. § 4.130.  This is so for the entirety of the appeal period.  In that connection, the Board acknowledges that the Veteran has not, at any time during the appellate period, displayed delusions, hallucinations, or grossly inappropriate behavior.  Importantly, the Veteran has been shown to be oriented and to be able to perform activities of daily living.  He has not been shown to have memory loss for his name, the names of his relatives, or his occupation.  Further, although the Veteran reported suicidal thoughts during his four-day inpatient treatment in September 2009, with the exception of that time-limited incident, he has consistently denied experiencing suicidal or homicidal thoughts to both his VA examiners and VA treatment providers.  The Board thus finds that any such suicidal or homicidal ideation was, at most, brief and transitory and not present to the extent contemplated by the 100 percent disability rating.  Thus, the Board finds that a rating of 100 percent is not warranted under Diagnostic Code 9412 at any time during the appeal period.   

In its analysis, the Board has considered the GAF scores assigned to the Veteran during the course of his VA treatment and the VA examinations provided to him in September 2008 and March 2012.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF score of 60, assigned by his September 2008 VA examiner and by a VA treatment provider in October 2009, coincides with his stated symptoms and with the rating of 50 percent herein assigned for the period prior to March 27, 2012, under the General Rating Formula For Mental Disorders.  The same is true for the GAF score of 55 assigned by the Veteran's VA treatment provider in October 2009.  Scores in the range of 51-60 are identified as "moderate symptoms" such as flat affect or moderate difficulty in social, occupation, or school functioning.  In this case, during the period prior to March 27, 2012, the Veteran displayed a constricted affect and complained of panic attacks as well as decreases in concentration and interest but also stated that he had a good relationship with his family and was involved with his church.  Further, the Board finds that the GAF scores of 20 and 35 assigned during the Veteran's four-day inpatient hospitalization in September 2009 are not indicative of his overall level of symptomatology for the period prior to March 27, 2012.  In so finding, the Board acknowledges that the hospitalization indicated a temporary decompensation in the Veteran's condition but points to the GAF scores of 55 and 60 assigned by his VA treatment provider in October 2009, only one month later, in concluding that his overall level of symptomatology most closely approximates the level identified by the GAF scores of 51-60, describing a "moderate" level of symptomatology.

Further, for the period from March 27, 2012, the Board finds that the GAF score of 75 assigned by the March 2012 VA examiner coincides with his stated symptoms and the rating of 10 percent currently assigned.  The DSM-IV identifies scores in the range of 71-80 as "no more than slight impairment in social, occupation, or school functioning."  In this case, the March 2012 VA examiner found the Veteran to be in "total remission" and to display no symptoms that affected his occupational or social functioning.  This level of symptomatology is most adequately compensated by the 10 percent rating assigned from March 27, 2012.

In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the ratings assigned herein.

The Board has taken into consideration the frequency, severity, and duration of the Veteran's symptoms of panic disorder, as well as his statements regarding his assessment of the severity of his symptoms.  In this case, the Board finds that, for the period prior to March 27, 2012, the Veteran's reported symptoms were most akin to the criteria for the 50 percent rating.  For the period from March 27, 2012, the Veteran's symptoms have been most akin to the criteria for the 10 percent rating.  

Turning to an evaluation of the Veteran's cervical and lumbar spine disorders, the Board notes that the Veteran is service-connected for degenerative disc disease of the lumbar spine with lumbar myositis and left L5 radiculopathy, initially rated as 20 percent disabling; and for degenerative disc disease of the cervical spine, initially rated as 30 percent disabling.  Both disabilities have been rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a.  

The General Rating Formula for Diseases and Injuries of the Spine provides for the following disability ratings for disorders of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned as follows:

1) 20 percent-Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

2) 30 percent-Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

3) 40 percent-Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

4) 50 percent-Unfavorable ankylosis of the entire thoracolumbar spine; and

5) 100 percent-Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Upon review of the relevant evidence, the Board finds that the Veteran's degenerative disc disease of the lumbar spine with lumbar myositis and left L5 radiculopathy warrants a rating no higher than the 20 percent initially assigned under Diagnostic Code 5243.  In that connection, the Board finds that, for the entirety of the appeal period, the Veteran's flexion of the thoracolumbar spine has been to no worse than 35 degrees, with pain beginning at no worse than 15 degrees, warranting no higher than the 20 percent rating initially assigned.  This is so based on consideration of the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes that at the March 2012 VA examination, the Veteran's flexion was found to be to 35 degrees, with pain beginning at 15 degrees.  Further private and VA treatment records during this time document the Veteran's complaints of low back pain and limitation of motion, but no findings of the Veteran's VA or private physicians suggest a level of disability tantamount to limitation of motion to less than 35 degrees, even when pain on motion is considered.  Thus, even with consideration of pain on motion, the Board finds that these findings warrant a rating of no more than the 20 percent initially assigned under the General Rating Formula for Diseases and Injuries of the Spine.

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of his lumbar spine.  Testing of the Veteran's lumbar spine revealed flexion of no worse than 35 degrees, with pain beginning at 15 degrees, at the March 2012 VA examination.  No further limitation was noted on repetitive motion.  No muscle spasm, altered gait, or any other signs of weakness, deformity, or other abnormality have been noted at any time during the appeal period.  At the September 2008 VA examination, the Veteran was found to have flexion to 90 degrees, with pain beginning at 55 degrees.  Similarly, flexion of the lumbar spine was to 50 degrees at an October 2008 evaluation.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that the Veteran is being rated for limitation of motion of the lumbar spine under Diagnostic Code 5243, that any such pain and its effect on the Veteran's range of motion is contemplated in the 20 percent rating initially assigned.  Though pain was present on 15 degrees flexion in March 2012, it was not accompanied by signs of weakness, deformity or other abnormality warranting higher ratings.  Therefore, the Board simply does not find that an initial rating in excess of 20 percent, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

The Board further finds that the Veteran's degenerative disc disease of the cervical spine warrants a rating no higher than the 30 percent initially assigned.  In so finding, the Board notes that range-of-motion testing conducted at the March 2012 VA examination revealed that the Veteran's forward flexion was limited to 15 degrees, with pain beginning at 5 degrees.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 30 percent disability rating is warranted for forward flexion of the cervical spine limited to 15 degrees or less.  However, the Veteran has not been shown to have ankylosis of the cervical spine at any time during the appeal period, rendering the assignment of a higher rating inappropriate at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of his cervical spine.  Testing of the Veteran's cervical spine revealed flexion of no worse than 15 degrees, with pain beginning at 5 degrees, on repetitive testing at the March 2012 VA examination.  Earlier evaluations, in September 2008 and October 2008, found range of motion in the Veteran's cervical spine to be limited to no worse than 45 degrees, with pain beginning at 40 degrees.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that the Veteran is being rated for limitation of motion of the cervical spine under Diagnostic Code 5242, that any such pain and its effect on the Veteran's range of motion is contemplated in the 30 percent rating initially assigned.  There have been no significant signs of deformity, weakness or other abnormality warranting a higher rating.  Therefore, the Board simply does not find that an initial rating in excess of 30 percent, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

The Board has also considered, but does not find, that a higher rating is warranted for the Veteran's cervical or lumbar spine disorder under any other rating criteria.  To that end, the Board notes that the Veteran has not, at any time, been diagnosed with intervertebral disc syndrome of the lumbar or cervical spine.  Thus, an alternative rating under Diagnostic Code 5243 for intervertebral disc syndrome is inappropriate in this case.  

In sum, the Board has taken into consideration the Veteran's complaints of pain and limitation of motion of the neck and low back and finds, in light of the lack of medical evidence showing greater limitation of motion, that the Veteran's pain and its effect on his range of motion is properly contemplated by the 20 percent schedular rating assigned by the RO under Diagnostic Code 5243 for his lumbar spine disorder and the 30 percent schedular rating assigned under Diagnostic Code 5242 for his cervical spine disorder.  The Board further finds that nothing in the record suggests that pain, weakness, or functional loss of the lumbar or cervical spine equates to more than the initial disability ratings of 20 percent, as considered by Diagnostic Code 5243 for the Veteran's lumbar spine, and of 30 percent, as considered by Diagnostic Code 5242 for the Veteran's cervical spine, even taking into consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-06.  The Board thus concludes that an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine with lumbar myositis and left L5 radiculopathy is not warranted under Diagnostic Code 5243.  Similarly, the Board concludes that an initial rating in excess of 30 percent for degenerative disc disease of the cervical spine is not warranted under Diagnostic Code 5242.  This is so for the entirety of the appeal period.  

The Board further notes that the Rating Schedule provides ratings for disability of the sciatic nerve (or neuritis or neuralgia) when there is evidence of mild incomplete paralysis (10 percent), moderate incomplete paralysis (20 percent), moderately severe incomplete paralysis (40 percent), severe incomplete paralysis with marked muscular atrophy (60 percent),or complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost (80 percent).  See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In this case, multiple records establish that the Veteran currently experiences a left L5 radiculopathy, a finding confirmed by an October 2007 MRI study of the lower extremities.  To that end, the Veteran's September 2008 and March 2012 VA examiners both diagnosed the Veteran with left L5 radiculopathy, which the March 2012 VA examiner clearly characterized as "mild."  He has consistently described his symptoms as numbness and burning, and neurological evaluation in March 2012 found the Veteran to display mild paresthesias and decreased sensation in his left lower extremity.  Thus, the Board concludes that the Veteran clearly experiences neurological complications in relation to his lumbar spine disability in the form of a left L5 radiculopathy, which has been specifically identified as "mild."  The Board thus finds that evidence supports the award of a separate rating for mild incomplete paralysis of the sciatic nerve, and that a 10 percent evaluation is warranted for left L5 radiculopathy under 38 C.F.R. § 4.124, Diagnostic Code 8520.

C.  Extra-Schedular Evaluation

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected erectile dysfunction, hypertension, right shoulder disorder, panic disorder, lumbar spine disorder, or cervical spine disorder, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims decided herein that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's erectile dysfunction, hypertension, right shoulder disorder, panic disorder, lumbar spine disorder, and cervical spine disorder have not required frequent inpatient care or caused marked industrial impairment.  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to service connection for a traumatic brain injury is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial 10 percent rating for left cubital tunnel syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for right shoulder supraspinatus tear status post arthroscopic surgery, right rotator cuff tendonitis, degenerative joint of the acromioclavicular joint, and impingement syndrome is denied.

Entitlement to an initial rating of 50 percent for panic disorder for the period prior to March 27, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for panic disorder from March 27, 2012, is denied.

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine with lumbar myositis and left L5 radiculopathy is denied.

Entitlement to an initial rating in excess of 30 percent for degenerative disc disease of the cervical spine is denied.

Entitlement to a 10 percent disability evaluation for left L5 radiculopathy is allowed, subject to the criteria governing payment of monetary benefits.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for sleep apnea and his claim for increase for his service-connected right forearm scar.  

Regarding the Veteran' service connection claim, the Board acknowledges that the Veteran contends that he has obstructive sleep apnea that he believes is directly related to his time on active duty.  The Board acknowledges that service treatment records reflect that he was noted as early as July 2008 to complain of snoring; however, no diagnosis was assigned at that time.  Post-service records reflect that the Veteran was diagnosed with obstructive sleep apnea in December 2008, three months after his separation from active duty, and has sought treatment for sleep apnea since that time.  He underwent VA examination in April 2009 to address his sleep apnea claim.  At that examination, the examiner diagnosed the Veteran with sleep apnea and opined that the disorder was not likely caused by medications the Veteran was taking to treat his service-connected disabilities.  However, no opinion was provided as to whether the Veteran's sleep apnea is etiologically linked to his time on active service, to include the in-service complaints of snoring.

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "'if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although the April 2009 VA examiner attempted to conduct evaluation of the Veteran's physical condition at the time, the Board notes that the VA examiner did not provide adequately reasoned opinions as to whether the Veteran's currently diagnosed sleep apnea is related to his time on active duty.  Thus, the VA medical opinions obtained to date are insufficient.  See 38 C.F.R. § 4.2 (2013) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for sleep apnea.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

Turning to the claim for an increased rating for his service-connected right forearm scar, the Board notes that the Veteran underwent VA general medical examination in September 2008.  At that time, he was noted to have a right forearm scar; however, no dimensions of the scar were identified, nor did the examiner discuss whether the scar had underlying soft tissue damage or was painful, deep, nonlinear, or unstable.  Further, the examiner failed to address whether the right forearm scar has caused any disabling effects or limitation of function.  Because these symptoms are required for an evaluation of the Veteran's scar under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805, governing scars, the Board finds that it is unable to evaluate the severity of the Veteran's right forearm scar in the context of the rating criteria.  Because it did not provide the requisite information concerning the severity of the Veteran's right forearm scar, the September 2008 VA examination is inadequate, and remand is required to provide the Veteran with a new VA examination to assess the severity of his right forearm scar.

Regarding the Veteran's claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), the Board notes that, because the outcome of the issues being remanded may have a bearing on the Veteran's entitlement to TDIU, it follows that any Board action on the claim would be premature.  Therefore, the Board will defer consideration of the issue of entitlement to a TDIU until completion of the development directed herein.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examinations and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  The entire claims file, to include a complete copy of this remand, must be made available to each examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

Sleep apnea-VA examination is necessary to determine the etiology of any current sleep apnea found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether his currently diagnosed sleep apnea is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty. The Veteran's in-service complaints of snoring, as recorded in July 2008,  must be discussed in the context of any negative opinion.

Right forearm scar-When examining the Veteran's right forearm scar, the examiner must specifically note the size of the scar, whether it is adherent, and whether there is any visible or palpable loss of the underlying tissue.  The examiner must also indicate the approximate area of the scar, as well as any pain or tenderness, limitation of motion, or tissue loss of the affected area.  Any other resulting impairment must also be noted.  

The examiner(s) must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer(s).  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


